CASANUEVA, Judge.
Steven Humphrey appeals from an order denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Humphrey argued that he deserved 365 days’ jail credit rather than the 40 days granted on his judgment and sentences in six cases. Specifically, Humphrey explains that he was not properly credited for time spent incarcerated from October 19, 1999, to November 28, 2000. The trial court denied Humphrey’s motion as refuted by the record. The court attached to its order the booking sheet in only one case. That booking sheet indicates that Humphrey was arrested in that case on October 19, 1999. There is no indication from the record before this court of when Humphrey was sentenced or whether he was released prior to that sentencing date in this single 1999 case.
Accordingly, we reverse the trial court’s order and remand for further proceedings. If the trial court should again deny Humphrey’s claims in these six cases, it must attach those portions of the record that conclusively refute those claims. See Hidalgo v. State, 729 So.2d 984 (Fla. 3d DCA 1999).
Reversed and remanded for further proceedings.
WHATLEY and SALCINES, JJ., concur.